DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 6 recites the limitation "the ultrasonic sensor" in lines 6-7.  There is insufficient antecedent basis for this 
Claim 8 recites the limitation “the automatic parking mode” in line 7. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN104691544A (Wang Lin) (translation provided).

Regarding claim 1, Wang Lin discloses a full-automatic parking method, comprising:
receiving a start instruction sent by a user (parking button is pressed by user; [0010]), and activating an automatic parking system according to the start instruction (fully automatic parking system is activated when parking button is pressed; [0010]);
controlling a vehicle to automatically move forward and search, during moving (vehicle car drives normally, looking for a target parking space [0013]), whether there is an available parking space at the left sides or the right side of the vehicle (vehicle detects left side or right side storage path [0019] using vehicle composite detection sensor detects target parking space [0013]); and when there is an available parking space, identifying basic information of a target parking space (processing chip  detects a parking space, it detects the width of the parking space and compares to the width requirements of the car; [0013], [0014]); 
planning a parking path according to the identified basic information of the target parking space (if the width of the parking space is acceptable [0014], the processing chip obtains the corresponding storage path in the path planning module according to the location of the target parking space detected by the vehicle composite detection sensor [0015]), and 

controlling the vehicle to automatically move to the start point of parking (vehicle moves to specified storage location in the storage path [0015]); and
controlling the vehicle to automatically park in the parking space according to the planned parking path (see parking steps [0015] – [0029]).

Regarding claim 2, Wang Lin further discloses wherein receiving the start instruction sent by the user, and activating the automatic parking system according to the start instruction comprises: detecting whether an automatic parking button set in the vehicle is triggered by the user; and when it is detected that the automatic parking button is triggered by the user, activating the automatic parking system (automatic parking button triggered by user activates automatic parking system; see [0010] – [0029]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN104691544A (Wang Lin) (translation provided).

Regarding claim 3, Wang Lin discloses the method as claimed in claim 1 as discussed above.  Wang discloses a parking button in the vehicle to activate the automatic parking system [0010]. Wang further discloses a simulated car retrieval key that includes a simulated button, which is installed on the mobile phone application software [0049] such that when pressed, the vehicle (receives wireless signal and) initiates the outbound path movement from the parking spot to return the car to the owner ([0050]). However, Wang Lin does not explicitly disclose that the automatic parking start instruction is sent by a remote key or user terminal (as it does for the vehicle retrieval); however, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wang Lin and implement the parking button also as a simulated button on the mobile phone application software, such that both buttons are located in the same place and for ease of use.

Allowable Subject Matter
Claims 4-5 and 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
There are no prior art rejections of claims 6-8, 19, and 20; however, they currently would not be allowable if rewritten in independent form due to the 112 b rejections as discussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0189435 (Beaurepaire) discloses an optimized parking system.
US 2015/0197254 (Wysietzki et al.) discloses a detection of parking maneuver in a motor vehicle.
US 2011/0057814 (Park) discloses a method and system for recognizing obstacle in parking

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683